                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

JAMES CODY, et al.,                               )
                                                  )
        Plaintiffs,                               )
                                                  )
v.                                                )   Cause No. 4:17-cv-2707
                                                  )
CITY OF SAINT LOUIS, MISSOURI,                    )
                                                  )
        Defendant.                                )

PLAINTIFFS’ NOTICE OF EMERGENCY INSPECTION DIRECTED TOWARD CITY
                           OF ST. LOUIS

        COME NOW Plaintiffs, by and through undersigned counsel, pursuant to Federal Rule of

Civil Procedure 34(a)(2), and hereby request the following inspection on Friday, February 12,

2021 at 1:00 pm:

     1. Unencumbered access to all areas in which detainees are currently being held at the St.

        Louis City Medium Security Institution, including cells, pods, or solitary confinement

        holding facilities, including space for private interviews with detainees.

     2. Make available for inspection and on-site scanning all records or documents containing

        data regarding the temperature of the housing areas of MSI from November 1, 2020 to

        present.

Dated: February 11, 2020                      ARCHCITY DEFENDERS, INC.

                                              By:​ ​ /s/ Nathaniel R. Carroll
                                                  Blake A. Strode (MBE #68422MO)
                                                  John M. Waldron (MBE #70401MO)
                                                  Corrigan Lewis, (MBE #68001 MO)
                                                  Matthew Dollan, (MBE #71867 MO)
                                                  Nathaniel R. Carroll, (MBE #67988 MO)
                                                  Maureen G. V. Hanlon (MBE #70990MO)
                                                  440 N. 4​th​ Street, Suite 390
                                                  Saint Louis, MO 63102
                                                  855-724-2489 ext. 1012
                                                    314-925-1307 (fax)
                                                    bstrode@archcitydefenders.org
                                                    jwaldron@archcitydefenders.org
                                                    clewis@archcitydefenders.or​g
                                                    mdollan@archcitydefenders.org
                                                    ncarroll@archcitydefenders.org
                                                    mhanlon@archcitydefenders.org


                                              and

                                              DLA PIPER LLP (US)

                                              By: ​/s/ Gail Rodgers
                                                 Gail Rodgers (​Pro hac vice​)
                                                 1251 Avenue of the Americas
                                                 New York, NY 10020
                                                 Phone: 212-335-4500
                                                 Fax: 212-335-4501
                                                 gail.rodgers@dlapiper.com

                                                    Saher Valiani (MO Bar No. 69402)
                                                    33 Arch Street, 26​th​ Floor
                                                    Boston, MA 02215
                                                    Phone: 617-406-6000
                                                    Fax: 617-406-6100
                                                    saher.valiani@dlapiper.com

                                                    Attorneys for Plaintiffs

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 11​th​ day of February, the undersigned served
true and correct copies of the foregoing via email on counsel of record for Defendants.


                                              /s/ ​Nathaniel R. Carroll




2
